*783
ORDER

PER CURIAM.
AND NOW, this 1st day of October, 2014, the Petition for Allowance' of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether the Commonwealth Court’s order allowing a panel of arbitrators to address an issue never raised in the underlying interest arbitration proceedings is contrary to decades of authority from courts of this Commonwealth limiting the authority of arbitrators to address only those issues timely and properly placed before them?
(2) Whether the Commonwealth Court’s order allowing a panel of arbitrators to address an issue never raised in the underlying interest arbitration proceedings is contrary to decades of authority from courts of this Commonwealth stating that decisions of Act 111 arbitrators are to be rendered swiftly and with finality?
Justice McCAFFERY did not participate in the consideration or decision of this matter.